Citation Nr: 0906625	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2007 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In August 2008, the CAVC granted a Joint 
Motion for Remand (Joint Motion).  In the August 2008 Order, 
the CAVC vacated the Board's January 2007 decision and 
remanded the appeal to the Board for compliance with 
instructions provided in the Joint Motion.

The Board notes that additional evidence was received from 
the Veteran in January 2009, after the CAVC granted the Joint 
Motion.  This evidence should be considered along with any 
additional evidence received upon completion of the 
development outlined below.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The CAVC remanded the present appeal to the Board in August 
2008 for compliance with the instructions in the August 2008 
Joint Motion.  The Joint Motion provides that remand is 
required for further development in compliance with 38 C.F.R. 
§ 4.125(a).  Specifically, the Joint Motion directs that upon 
remand Dr. R.L.J., who rendered a diagnosis of PTSD that was 
found not to meet the criteria of a diagnosis under the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), should be contacted to obtain any 
clinical records documenting the treatment and diagnosis of 
PTSD, and to afford the doctor an opportunity to clarify and 
substantiate his diagnosis.  

The Board finds that a remand is necessary to comply with the 
instructions of the Joint Motion and to satisfy VA's duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA), as codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008), prior to review of the appeal 
by the Board.

As previously noted, new evidence was received in January 
2009, after the Joint Motion was granted, it consisted of a 
letter from Dr. G.L.W. in which he diagnosed PTSD and opined 
that the diagnosis met the DSM-IV criteria.  In addition to 
attempting to obtain the records of Dr. R.L.J. in compliance 
with the Joint Motion, the Board finds that VA's duty to 
assist includes attempting to obtain any additional clinical 
records documenting Dr. G.L.W.'s treatment and examination of 
the Veteran for PTSD.  

Finally, the Board notes that there are conflicting opinions 
regarding whether the Veteran has a current diagnosis of 
PTSD.  First, there is a VA examination report from July 2004 
wherein the examiner opines that, while the Veteran may have 
symptoms of PTSD, she does not have a diagnosis of PTSD which 
fully conforms with the DSM-IV criteria.  In contrast to that 
opinion are those of Drs. R.L.J. and G.L.W.  Given the length 
of time that has passed since the VA examination and those 
conflicting opinions, the Board finds that a new VA 
examination and opinion is necessary to render a decision on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any clinical records documenting 
the diagnosis and treatment for PTSD from 
Drs. R.L.J. and G.L.W., and the records of 
any other treatment providers the Veteran 
may identify.  

2.  Schedule the Veteran for an examination 
by a VA psychiatrist knowledgeable in 
assessing PTSD to determine whether the 
Veteran has PTSD as defined by the criteria 
in DSM-IV, based upon her reported in-
service sexual assault.  Any and all 
studies deemed necessary, including 
psychological examination/testing, should 
be completed.  The claims file, including a 
copy of this Remand, must be made available 
to the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review was 
accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the Veteran's claimed in-
service stressor(s), if accepted as 
true, was (were) sufficient to have 
caused the current psychiatric symptoms, 
as opposed to any stressful events which 
occurred prior to and after her military 
service.  The examiner is also requested 
to determine whether it is at least as 
likely as not that the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by both the in-
service stressors and the current 
symptomatology, consistent with the 
American Psychiatric Association manual, 
DSM-IV.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more), or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
diagnosed psychiatric disorder is 
causally related to the Veteran's active 
military service.

d.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

3.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

